Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 30th, 2020 has been entered. Claims 1-20 remain pending in the application. Claims 1 and 13 have been amended and no additional claims have been added. Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed October 2nd, 2020. 
Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on May 17th, 2018 and February 6th, 2020 have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eickens et al. (US20130330144A1), hereinafter Eickens.
Regarding claim 1, Eickens teaches (Fig. 1) a nozzle cover (2) for a laser drill (1), the nozzle cover comprising: a mount (13 and 2d) with a first opening centered about a drill axis through which a nozzle (1c) can extend; a (Fig. 6b) first shell member (12a) extending along the drill axis, the first shell member having a first end attached to the mount at a first pivot (A) and a second end with a first notch; and a 
Although Eickens does not teach that the first shell member is configured to pivot about a first pivot adjacent the drill axis and the second shell member is configured to pivot about a second pivot adjacent the drill axis, these claim conditions are not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts.
MPEP § 2144.04 cites the court decision from In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that determined claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were “held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” As shifting the location of the first and second pivots along the same plane from near the drill axis to adjacent the drill axis doesn’t modify the operation of the device, i.e. the first and second shell members being configured to and capable of pivoting between a closed position in which the first shell member and the second shell member form a hollow interior portion coaxial with the drill axis to at least partially enclose the nozzle and an open position in which the second end of the first shell member is distant from the second end of the second shell member to expose the nozzle, these claim limitations are considered a rearrangement of parts and are thus not considered inventive under MPEP § 2144.04.
claim 2, Eickens teaches (Fig. 6a-b) the nozzle cover of claim 1, wherein the first notch is semicircular and the second notch is semicircular and adjacent to the first notch when the nozzle cover is in the closed position ([0008] lines 2-5).
Regarding claim 3, Eickens teaches (Fig. 6a-b) the nozzle cover of claim 1, wherein the first shell member (12a) and the second shell member (12b) each form half of a hollow cylindrical shell (2b) ([0033] lines 3-4).
Regarding claim 4, Eickens teaches (Fig. 6b) the nozzle cover of claim 1, wherein the first shell member (12a) and the second shell member (12b) each form half of a hollow frusticonical shell (2b’) ([0008] lines 5-6).
Regarding claim 5, Eickens teaches (Fig. 1) the nozzle cover of claim 1, wherein the mount (13 and 2d) is separable into at least two pieces ([0030] lines 7-9).
Regarding claim 7, Eickens teaches (Fig. 1) the nozzle cover of claim 1, wherein the mount (13 and 2d) is annular in shape.
Claim Rejections - 35 USC § 103
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eickens in view of Weick et al. (US20060153668A1), hereinafter Weick.
Eickens teaches all of the elements of the current invention as stated above except that the mount includes a second opening configured to allow cables to extend through the mount adjacent to the nozzle.
Weick teaches a laser processing head (Fig. 2b and Fig. 3) with a mount (20 and 14) wherein the mount includes a second opening configured to allow cables (22) to extend through the mount adjacent to the nozzle (17) ([0026] lines 6-8). Weick teaches a mount configured to allow cables to extend through the mount adjacent to the nozzle because the interface has both the function of mechanical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eickens to incorporate the teachings of Weick to include a mount with a second opening configured to allow cables to extend through the mount adjacent to the nozzle. Doing so would enable both mechanical mounting of the laser processing head and transferring working gases and coolants throughout laser processing, as recognized by Weick.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Eickens in view of Chenger et al. (US9427288B1), hereinafter Chenger.
Regarding claim 8, Eickens teaches all of the elements of the current invention as stated above except that the first shell member includes a first mating feature and the second shell member includes a second mating feature configured to mate with the first mating feature to securely hold the second shell member adjacent the first shell member.
Chenger teaches (Fig. 5) a containment shield for surgical instruments (500) consisting of a shield body (502) symmetrical about an axis that divides the body into a first half and an opposing, symmetrical second half ([0034] lines 4-6). The first half of the shield body includes a first mating feature (522) and the second half of the shield body includes a second mating feature (520) configured to mate with the first mating feature to securely hold the second half of the shield body adjacent to the first half of the shield body (Fig. 6, [0033] lines 7-8). Chenger teaches a first and second mating feature to securely hold the second half of the shield body adjacent to the first half of the shield body as the secured shield substantially blocks spatter from impacting the user or any adjacent equipment ([0008] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eickens to incorporate the teachings of Chenger to include first 
Regarding claim 9, Eickens and Chenger teach all of the elements of the current invention as stated above except that the first mating feature is a slot and the second mating feature is a tab configured to extend into the slot.
Chenger further teaches (Fig. 5) that the first mating feature (522) is a slot and the second mating feature (520) is a tab configured to extend into the slot (Fig. 6, [0033] lines 7-8.). Chenger teaches a tab-and-slot mating feature to securely hold the second half of the shield body adjacent to the first half of the shield body as the secured shield substantially blocks spatter from impacting the user or any adjacent equipment ([0008] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eickens to incorporate the teachings of Chenger to include that the first mating feature is a slot and the second mating feature is a tab configured to extend into the slot. Doing so would create a secure shield body capable of substantially blocking spatter that may occur during laser drilling from impacting the user or any adjacent equipment, as recognized by Chenger.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eickens in view of Trivette (US20120085738A1).
Eickens teaches all of the elements of the current invention as stated above except that the first shell member and the second shell member are constructed from a polymer material.
Trivette teaches (Fig. 1) a laser cutting nozzle tip (2) made from an electrically conductive polymer ([0014] line 1). Trivette teaches laser cutting nozzle tips made from polymer because they can 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eickens to incorporate the teachings of Trivette to include that the first shell member and the second shell member are constructed from a polymer material. Doing so enables inexpensive and efficient mass manufacturing by injection molding and provides an additional safety feature to protect the rest of the nozzle, as recognized by Trivette.
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN105364324A) in view of Eickens.
Regarding claim 11, Wang (Modified Fig. 1 below) teaches a laser drill assembly ([0007]) comprising: the nozzle extending along the drill axis and having a neck at a top to which the mount (3 and 4) attaches and a tip at a bottom from which a laser is configured to extend; and a nozzle cover (1) 
    PNG
    media_image1.png
    484
    377
    media_image1.png
    Greyscale
[AltContent: textbox (Modified Figure 1)]([0007], [0023]-[0025]). Wang does not teach the nozzle cover of claim 1. 
Eickens teaches the nozzle cover of claim 1 as stated above. Eickens teaches the nozzle cover offers the advantage that almost no processing products and particles impact onto the tool during use ([0006] lines 1-2).

Regarding claim 12, Wang further teaches the laser drill assembly of claim 11, wherein the tip is elongated and extends along the drill axis through the first notch and the second notch when the nozzle cover is in the closed position (Modified Fig. 1 above).
Regarding claim 13, Wang further teaches a laser drill ([0007]) comprising: a nozzle having a neck at a top end and a tip at a bottom end from which a laser is configured to extend along a drill axis (Modified Fig. 1); and a casing comprising: a mount (3 and 4) attached to the neck of the nozzle. Wang alone does not teach the mount having a first pivot and a second pivot; a first half shell having a first end attached to the mount at the first pivot and a second end with a first half slot; and a second half shell having a first end attached to the mount at the second pivot and a second end with a second half slot, wherein the first half shell pivots about the first pivot axis adjacent the drill axis and the second half shell pivots about the second pivot axis adjacent the drill axis between a closed position in which the casing surrounds at least a portion of the nozzle and an open position in which the second end of the first half shell and the second end of the second half shell are distant from one another.
Eickens further teaches (Fig. 1) the mount (13 and 2d) having a first pivot (A) and a second pivot (B); a (Fig. 6b) first half shell (12a) having a first end attached to the mount at the first pivot and a second end with a first half slot; and a second half shell (12b) having a first end attached to the mount at the second pivot and a second end with a second half slot, wherein the first half shell pivots about the first pivot axis near the drill axis and the second half shell pivots about the second pivot axis near the drill axis between a closed position (Fig. 6a) in which the casing surrounds at least a portion of the nozzle 
Although Eickens does not teach that the first half shell pivots about the first pivot axis adjacent the drill axis and the second half shell pivots about the second pivot axis adjacent the drill axis, these claim conditions are not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts.
MPEP § 2144.04 cites the court decision from In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) that determined claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were “held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” As shifting the location of the first and second pivot axes along the same plane from near the drill axis to adjacent the drill axis doesn’t modify the operation of the device, i.e. the first and second shell members being configured to and capable of pivoting between a closed position in which the casing surrounds at least a portion of the nozzle and an open position in which the second end of the first half shell and the second end of the second half shell are distant from one another, these claim limitations are considered a rearrangement of parts and are thus not considered inventive under MPEP § 2144.04.
Regarding claim 14, Wang further teaches the laser drill of claim 13, wherein the tip of the nozzle extends through the first half slot and second half slot when the casing is in the closed position (Modified Fig. 1 above).
Regarding claim 15, Eickens further teaches (Fig. 6b) the laser drill of claim 13, wherein the first half shell (12a) and the second half shell (12b) collectively form a hollow frusticonical shape (2b’) ([0008] lines 5-6).
Regarding claim 16, Eickens further teaches (Fig. 1) the laser drill of claim 13, wherein the mount (13 and 2d) is annular in shape and encircles the top end of the nozzle (1a).
claim 17, secondary reference Eickens further teaches (Fig. 1) the laser drill of claim 16, wherein the mount (13 and 2d) is separable into at least two pieces ([0030] lines 7-9).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eickens, further in view of Weick.
The combination of Wang and Eickens alone does not disclose the laser drill of claim 13, wherein, the mount includes a passage configured to allow cables of the laser drill to extend through the mount to attach to the neck of the nozzle. 
Weick teaches a laser processing head (Fig. 2b and Fig. 3) with a mount (20 and 14) wherein the mount includes a passage configured to allow cables (22) to extend through the mount to attach to the neck of the nozzle (17) ([0026] lines 6-8). Weick teaches a mount configured to allow cables to extend through the mount adjacent to the nozzle because the interface has both the function of mechanical mounting of the laser processing head and transferring working gases and coolants throughout laser processing ([0026] lines 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Eickens to incorporate the teachings of Weick to include a mount including a passage configured to allow cables to extend through the mount to attach to the neck of the nozzle. Doing so would enable both mechanical mounting of the laser processing head and transferring working gases and coolants throughout laser processing, as recognized by Weick.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eickens, further in view of Chenger.
The combination of Wang and Eickens alone does not disclose the laser drill of claim 13, wherein the first half shell includes a first mating feature and the second half shell includes a second mating 
Chenger teaches (Fig. 5) a containment shield for surgical instruments (500) consisting of a shield body (502) symmetrical about an axis that divides the body into a first half and an opposing, symmetrical second half ([0034] lines 4-6). The first half of the shield body includes a first mating feature (522) and the second half of the shield body includes a second mating feature (520) configured to mate with the first mating feature to securely hold the second half of the shield body adjacent to the first half of the shield body (Fig. 6, [0033] lines 7-8). Chenger teaches a first and second mating feature to securely hold the second half of the shield body adjacent to the first half of the shield body as the secured shield substantially blocks spatter from impacting the user or any adjacent equipment ([0008] lines 4-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Eickens to incorporate the teachings of Chenger to include first and second mating features with the first and second shell members, respectively, configured such that the second mating feature mates with the first mating feature to securely hold the second shell member adjacent to the first shell member. Doing so would create a secured shield body capable of substantially blocking spatter that may occur during laser drilling from impacting the user or any adjacent equipment, as recognized by Chenger.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eickens, further in view of Kato (US20170304904A1).
The combination of Wang and Eickens alone does not disclose the laser drill of claim 11, further comprising: a first pin and a second pin that each extend through the first half shell and into the mount along the first pivot; and a third pin and a fourth pin that each extend through the second half shell and into the mount along the second pivot.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang in view of Eickens to incorporate the teachings of Kato to include four positioning pins that extend through the first and second half shells of the nozzle cover and into the mount along the first and second pivots. Doing so would limit the relative rotation between the mount and the half shells.
Response to Arguments
Applicant’s arguments filed on December 30th, 2020 with respect to the rejections of claims 1 and 13 have been fully considered but are not persuasive.
The amended claim conditions in claim 1 specifying that “the first shell member is configured to pivot about a first pivot adjacent the drill axis and the second shell member is configured to pivot about a second pivot adjacent the drill axis” are not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts as they are a rearrangement of the shell member pivots near the drill axis as taught by Eickens and do not modify the operation of the device, as described in the 35 U.S.C. 102(a)(1) rejection above.
The amended claim conditions in claim 13 specifying that “the first half shell pivots about the first pivot axis adjacent the drill axis and the second half shell pivots about the second pivot axis adjacent the drill axis” are not considered inventive under MPEP § 2144.04–Reversal, Duplication, or Rearrangement of Parts as they are a rearrangement of the half shell pivot axes near the drill axis as taught by Eickens and do not modify the operation of the device, as described in the 35 U.S.C. 103 rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/RACHEL R RIZZO/Examiner, Art Unit 3761                                                                                                                                                                                                        February 18th, 2021

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761